The Chancellor
said, that if these objections to the master’s execution of the reference were valid, they should have been made before such master had heard and decided the matters pending before him upon the reference. He said a party could not lie by, and take the chance of a report in his favor, and then avail himself of an objection of this kind, when he found the report was adverse to his interest; and that it was also too late to object to the regularity of a report after the defendant had excepted to such report.